This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 TIERRA DE ZIA MASTER
 3 CONDOMINIUM ASSOCIATION,
 4 a New Mexico non-profit corporation,

 5          Plaintiff-Appellee,

 6 v.                                                                          NO. 32,118

 7 T DE Z, LLC, a New Mexico
 8 limited liability company,

 9          Defendant-Appellant.


10 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
11 Barbara J. Vigil, District Judge


12 Sommer Karnes & Associates, LLP
13 Joseph M. Karnes
14 Santa Fe, NM

15 for Appellee

16 Wilson Law Firm, PC
17 Alan R. Wilson
18 Albuquerque, NM

19 for Appellant
1                          MEMORANDUM OPINION

2 KENNEDY, Judge.

3       Summary reversal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary reversal has been filed, and the time for doing

5 so has expired.

6       REVERSED.

7       IT IS SO ORDERED.



8                                             _______________________________
9                                             RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 TIMOTHY L. GARCIA, Judge




                                          2